MILLIKEN, Judge.
The sole question on this appeal is whether the employee and claimant, Robert B. McCreary, was given a review of his case by the Full Workmen’s Compensation Board after his motion for such a review. A referee of the Board had written an opinion denying compensation, a conclusion well supported by medical evidence. A cursory Opinion and Order by the Chairman of the Board affirmed the conclusions of the referee saying, "It is the opinion of the Board that the referee has correctly evaluated all of the expert testimony in this case and is correct in his findings that the plaintiff does not have an occupational disease.” And the Executive Secretary of the Board certified “the Opinion and Order of the Full Board appears in Order Book No. 51 and was approved by the Chairman of the Board, William O. Miller, on January 21, 1960, with the Full Board concurring.”
In the light of such a record it is difficult for us to appreciate the basis of the appeal.
The judgment is affirmed.